Note: Decisions of a three-justice panel are not to be considered as precedent before any tribunal.

                                           ENTRY ORDER

                           SUPREME COURT DOCKET NO. 2011-190

                                      DECEMBER TERM, 2011

 Jennifer Weiss                                        }    APPEALED FROM:
                                                       }
                                                       }    Superior Court, Lamoille Unit,
    v.                                                 }    Family Division
                                                       }
 Jonathan Weiss                                        }    DOCKET NO. 67-4-10 Ledm

                                                            Trial Judge: Dennis R. Pearson

                          In the above-entitled cause, the Clerk will enter:

        Husband appeals from an order of the superior court, family division, denying a motion
for relief from a divorce judgment. He contends the court abused its discretion in declining to
address the motion. We agree, and therefore reverse and remand.

        The record discloses the following. In April 2010, wife filed a complaint for divorce.
The parties had been in a longterm marriage and had two teenage children. On February 15,
2011, husband and wife appeared before the trial court for a final status conference. Wife
represented herself, husband appeared with counsel. The parties indicated that they had agreed
to resolve most of the custody and property issues, although several remained, including the
disposition of a pickup truck with a sizable loan that was solely in husband’s name. The truck
was used to transport several horses stabled at the marital home for use by their children. After
considerable discussion, the parties appeared to agree on the following terms: wife would be
awarded parental rights and responsibilities and would retain the marital home until the youngest
child graduated from high school; husband would pay wife a property settlement of $75,000,
which represented half of a trust fund established by husband’s grandfather; wife would retain
use of the truck for one year to transport the horses; and husband would pay wife an additional
$3000 to apply toward the costs of the truck for one year, after which time it would be either sold
or replaced.

        The court summarized the agreement concerning the truck as follows: “And then a
$78,000 transfer to [wife] by March 1 with her to then be responsible for the truck payment for
one year. And then at the end of one year, you’re going to have to agree on either sale,
replacement or some other disposition of the truck.” Following a recess, the court restated the
agreement as follows: “There’s going to be a $78,000 cash payment to [wife] by [husband] by
March first and that [wife] will then be responsible for all of the payments on the infamous truck
for the next twelve months, at which time [wife] and [husband] are going to agree on some sale,
replacement or other disposition of the truck.” The court indicated that it would issue an order
based on its notes and the terms as described.

      The final divorce judgment, issued on March 8, 2011, provided—with respect to the
truck—as follows:
               [Wife] may retain, and use the truck . . . for a further period of one
               (1) year from the date hereof, and [husband] shall continue to be
               responsible for, and pay all major truck-related expenses, such as
               current monthly loan amount ($572), insurance and repair/upkeep.
               [Wife] shall be solely responsible for all day-to-day truck
               expenses, such as fuel. At the end of one year, the parties shall
               mutually agree on a replacement for, sale, or other disposition of
               the truck, the loan for which is in [husband’s] name only, and for
               which he retains ultimate responsibility.

        On March 16, 2011, husband moved to alter or amend the judgment, asserting that it
failed to correctly memorialize the parties’ agreement to share legal rights and responsibilities
for the children. On April 19, 2011, the court issued a brief entry order granting the motion.

        On April 15, 2011, husband filed a motion for relief from judgment, citing a second
alleged error in the final judgment. Husband asserted that the order failed to correctly assign
wife the responsibility for the costs of the truck for one year, as summarized by the court and
agreed at the hearing, and requested an amendment of the judgment accordingly. The trial court
denied the motion in brief entry order that stated, in its entirety, as follows: “This case is
probably [the] last time the court will try to accommodate the parties, [and] attempt to act as both
mediator and scrivener, on the fly [and] in the courtroom, at what was supposed to be just a
status conference.” This appeal followed.

        A motion for relief from judgment under V.R.C.P. 60 is “committed to the sound
discretion of the trial court,” and we will not disturb its ruling unless that discretion is withheld
or abused. Bingham v. Tenney, 154 Vt. 96, 99 (1990). In his motion here husband claimed that
the divorce judgment mistakenly failed to assign wife the car payments for one year from the
date of the judgment, as agreed at the hearing. Whether this is characterized as a “clerical” or
scrivener’s error under V.R.C.P. 60(a) or a “mistake” under V.R.C.P. 60(b)(1), the court’s
responsibility was to address and resolve the claim. See Sec’y, Vt. Agency of Natural Res. v.
Irish, 169 Vt. 407, 419 (1999) (observing that the trial court “has a fundamental duty to . . .
resolve the issues before it, and provide an adequate basis for appellate review”). Instead, as the
record shows, the court expressed regret that it was induced to mediate the dispute at the status
conference and apparent frustration with husband’s second motion to correct the judgment, but
otherwise failed to address the claim. Accordingly, we conclude that the decision denying the
motion must be reversed, and the matter remanded for further consideration.

       Reversed and remanded.

                                              BY THE COURT:

                                              _______________________________________
                                              Paul L. Reiber, Chief Justice

                                              _______________________________________
                                              Brian L. Burgess, Associate Justice

                                              _______________________________________
                                              Beth Robinson, Associate Justice


                                             2
3